PER CURTAM.
The judgment of this court affirming [75 F.(2d) 696] the decision of the United Slates Board of Tax Appeals in this cause having been reversed (56 S.Ct. 273, 80 L.F.d. — ) by the Supreme Court of the United States, and the mandate of said court having been received and filed, it is therefore ordered that the mandate of this court, issued to the said Board of Tax Appeals on March 16, 1935, be, and the same is hereby, recalled.
It is further ordered and adjudged by this court that the decision of the United States Board of Tax Appeals in this cause be, and the same is hereby, reversed; and that this cause be, and the same is hereby, remanded to the said United States Board of Tax Appeals for further proceedings not inconsistent with the opinion of the Supreme Court of the United States.